Citation Nr: 1129485	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a psychiatric disorder, to include depression. 

3.  Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims folder is currently held by the RO in Boston, Massachusetts.   

The March 2008 statement of the case (SOC) issued in response to the Veteran's disagreement with the February 2007 rating decision also included the issue of entitlement to service connection for a sleep condition.  The Veteran's substantive appeal specifically omitted this issue, and the appeal was not perfected.  This issue was not certified to the Board by the RO, and VA has not made any indication that the requirement of a timely substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe an appeal was perfected).  Accordingly, the issue of entitlement to service connection for a sleep condition is not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for tinnitus, a psychiatric disorder, and a heart condition.  The Board finds that additional development is necessary before a decision may be rendered on these claims; specifically, complete records of treatment from the Boston VA Medical Center (VAMC) must be procured.  

The claims folder currently contains records of VA treatment dating from October 2003 to November 2006, however, there are indications of records dating from much earlier.  In January 2004, while undergoing VA treatment, the Veteran reported that he was diagnosed with an enlarged heart at the Boston VAMC in 1991.  He was also admitted to the VA hospital in July 2004 for complaints of chest pain and was noted to have a history of viral pericarditis in 1996 with additional VA hospital admissions for chest pain in July and October 2003.  The record therefore indicates VA treatment dating back to at least the early 1990s.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts must be made to obtain the Veteran's complete VAMC records and associate them with the claims folder.  

Additionally, the record indicates that the Veteran is in receipt of compensation from the Social Security Administration (SSA). During treatment at the VAMC, the Veteran reported that he received Social Security Disability Insurance (SSDI).  While not the same as disability compensation, SSDI determinations often include consideration of medical evidence that may be pertinent to the Veteran's current claims before the Board.  There is no indication that attempts have been made to procure medical records from the SSA and efforts to obtain medical documentation from SSA are required pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, upon remand, records from the SSA should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the Boston VAMC (to include the Jamaica Plains and West Roxbury facilities).

2.  SSA should be contacted, and all medical records associated with the grant of SSDI should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


